Greenlee, in his answer, denied any recollection or knowledge of the contract or obligation stated in the bill, but admitted that he believed from the information of others that he had executed such a bond at the house of Whitesides, while he was in such a state of intoxication as to be utterly unfit for the transaction of any business, and even insensible of what he did. He also denied that he had ever received, so far as he knew or believed, any consideration for entering into the obligation to convey. *Page 128 
The answer of Suddreth admitted the purchase from Greenlee with notice of the plaintiff's claim, but averred that the plaintiff had procured it in the manner stated in the answer of Greenlee.
The proofs taken fully supported the answers, as to the (153) situation of Greenlee when the bond was procured from him, and there was no evidence to show what consideration Greenlee had received, or to show that he had received any, except an acknowledgment in the condition of the bond that he had "received full and ample compensation for the lots."
The plaintiffs in this case claim the specific execution of a contract which they state was entered into by the defendant Greenlee for the conveyance of the lots specified in the bill, for a valuable consideration. It may be taken for granted that Greenlee signed a written contract for that purpose. But the fact appears to be well established by the depositions taken in the case that at the time when he signed it he was intoxicated, and not capable of making a contract; that the plaintiff Whitesides was not only conusant of his situation, but was instrumental in bringing it about. It is stated in the bill that the purchase was made upon a valuable consideration, but it was not stated what that consideration was, nor is any evidence offered that Whitesides ever paid any part of it, nor is it even intimated of what value the lots were.
From this short statement of the case the plaintiffs are not entitled to a decree for a specific execution of the contract; not because there are merits and equity on the side of the defendant, but because the plaintiff Whitesides has been guilty of a fraud in dealing unfairly with a helpless man, in procuring such contract to be entered into. He is at liberty to avail himself of any remedy the law will give him. But the bill must be dismissed with costs.
PER CURIAM.                                       Bill dismissed. *Page 129 
(154)